Citation Nr: 1757043	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-07 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder. 

2.  Entitlement to pension benefits. 


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1959 to August 1962.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
 
In August 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record. 

To afford the Veteran the broadest scope of review, the issue of entitlement to service connection for PTSD has been re-characterized as entitlement to service connection for any acquired psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

By March 2014 correspondence and August 2017 testimony, prior to the promulgation of a decision in the matter, the Veteran withdrew his pension claim appeal; there are no questions of fact or law remaining in this matter.






CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met; the Board has no further jurisdiction in this matter.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C. § 511(a) is subject to a decision by the Secretary.  38 U.S.C. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn by the Veteran or by his authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204 (b)(3).  Here, VA has received March 2014 correspondence indicating the Veteran wished to withdraw this appeal; however, in September 2014 correspondence, he stated he wished to submit additional evidence regarding his pension claim.  During his August 2017 Board hearing, he testified that he wishes to withdraw this appeal.  Thus, there is no error of fact or law remaining for appellate consideration.


ORDER

The appeal is dismissed. 


REMAND

Regrettably, a review of the record shows that additional development is required before the remaining claim may be adjudicated on the merits.

At the outset, the Board notes that although the stressors underlying the Veteran's PTSD claim include in-service personal assaults, the AOJ did not provide the Veteran with specific personal assault VCAA notice as required by 38 C.F.R. § 3.304(f)(5).  Accordingly, the AOJ should send the Veteran and his representative the required notice, to include a VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault, and allow the Veteran the opportunity to furnish additional evidence or advise VA of potential sources of such evidence.

Next, the Board notes that the Veteran has described several in-service stressors while serving aboard the USS MacKenzie in approximately 1960-1961: (1) he testified that a shipmate assaulted him with a bunk chain; (2) he testified that five of the original attacker's friends assaulted him, which caused him to hide and sleep inside the lifejacket cage; and (3) he testified that he feared a hostile enemy and/or being fired upon while rescuing U.S. advisors from Vietnam.

In June 2012, the AOJ made a formal finding of lack of information to confirm these stressors.  In the finding, the AOJ stated that the information provided by the Veteran was insufficient to send to the U.S. Army and Joint Service Records Research Center (JSRRC) and/or to research the Marine Corps or National Archived and Records Administration (NARA) records.  However, the Board finds that sufficient efforts were not made to corroborate the Veteran's stressors and/or to determine whether the Veteran served in combat or feared hostile military or terrorist activity.  Regarding combat/fear of hostile activity, he did not state he was in Vietnam during the official conflict period, but stated that he was there rescuing U.S. advisors and that his ship was fired on.  On remand, the AOJ should consider this information, conduct any additional needed research, and determine if the Veteran's reported stressors relate to combat service or fear of hostile military or terrorist activity.  

In addition, the Veteran has specifically identified a crewmate, Engineer V. [full last name appears in the August 2017 hearing transcript], he accuses of assault.  The AOJ may be able to use this individual's information to verify the events described by the Veteran.  See Molitor v. Shulkin, 28 Vet. App. 397 (2017) (holding that, in accordance with VAOGCPREC 5-2014, when a claimant adequately identifies relevant records of fellow servicemembers that may aid in corroborating a claimed personal assault, the duty to assist requires VA to attempt to obtain such records, or at a minimum, to notify the claimant why it will not undertake such efforts).  In short, the Board finds that additional, exhaustive efforts should be made to verify the Veteran's alleged stressors, to include obtaining any pertinent records that are not already in the record and referral to the Joint Service Records Research Center (JSRRC).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran notice regarding PTSD claims based on personal assault and request that he complete a VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault.   

2.  Conduct exhaustive efforts to verify and corroborate the Veteran's alleged stressors, listed below:

a) He testified that a shipmate Engineer V. [full last name in the hearing transcript] assaulted him with a bunk chain while he was sleeping on the USS MacKenzie in approximately 1960. 

b) He testified that five of Engineer V's friends assaulted him also while he sleeping on the USS MacKenzie in approximately 1960, which caused him to hide and sleep inside the lifejacket cage; 

c) He testified that he feared hostile enemy activity and/or was fired upon while rescuing U.S. advisors from Vietnam while on the USS Mackenzie.

In completing this verification, the AOJ should ask the Veteran again to identify approximate date ranges in which each incident occurred.  The AOJ should then secure any pertinent records that may assist in verifying his stressors, to specifically include unit/ship histories, service personnel records and/or service treatment records of the crewmate the Veteran accused of assaulting him, morning reports, police or incident reports, and other such records from all available sources.  The AOJ must document the scope of its search for any pertinent records, and its efforts to secure them, and the reason for any unavailability encountered.  

If the AOJ cannot attempt to obtain the identified servicemember's records, the AOJ should, in accordance with Molitor, supra, notify the Veteran why it will not undertake these efforts.   

Once all pertinent development in this action is completed, the entire record should also be forwarded to the JSRRC to conduct further inquiries into the Veteran's reported stressors, for all applicable date ranges if necessary.  The AOJ should submit as many consecutive inquiries as required to encompass the relevant date ranges for each alleged stressor.

3.  The AOJ should make a formal determination, documented in the record, as to 1) whether the Veteran was involved in combat, 2) whether the Veteran feared hostile military or terrorist activity, and 3) whether there is credible supporting evidence for any of the stressors, complete with rationale that discusses the development conducted, to include any JSRRC findings.

4.  Obtain all outstanding records of VA or adequately identified private evaluations or treatment the Veteran has received for psychiatric concerns. 

5.  Then, arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the nature and likely etiology of his psychiatric disability.  The examiner must be provided with a list of any verified stressors. Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide opinions that respond to the following:

a.  Please indicate whether the Veteran meets the diagnostic criteria for PTSD, to include as related to fear of hostile military or terrorist activity in service.

If the Veteran does not have PTSD, the examiner should specifically address each diagnostic criteria and note which he does not meet, and why that is so.  The examiner must also reconcile this finding with any conflicting notations in the evidence, to include treatment records.

b.  Please identify, by medical diagnosis, each psychiatric disability entity found other than PTSD.  Again, any diagnoses made must be reconciled with conflicting findings in other evidence of record. 

c.  For each disability entity diagnosed (including PTSD), the examiner should opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's service or any verified stressors therein.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).
 
6.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252 (2012).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2017).
 

Department of Veterans Affairs


